—Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Mackston, J.), imposed July 6, 1995, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant waived his right to appeal as a part of a negotiated plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Nevertheless, we have considered the defendant’s contention that the sentence imposed was excessive, and find it without merit (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, Miller and Copertino, JJ., concur.